Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action has been issued in response to amendment filed 09/29/2022 

Response to Arguments
Applicant's arguments filed 09/29/2022 have been carefully and fully considered. With respect to applicant’s argument of the remarks on the USC 102 rejection which recites:

“However, Manners does not disclose or suggest providing object design data in which at least a part of the physical object is represented by a line or surface, wherein that line or surface does not form part of a volumetric (e.g. STL) representation of the object, and then slicing that line or surface, as claimed. Instead, Manners discloses and strongly suggests slicing a conventional volumetric STL representation of the object. Contrary to the Examiner's assertion in the Office Action, the triangles used in Manners do form part of a volumetric STL representation of the physical object.”


Examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, applicant’s arguments are not found persuasive. Examiner points to Manners in showing that the triangles do not form part of a volumetric STL representation of the physical object: Fig. 5, Col. 4 lines 24-28 vector data and parameters from the computer 4 are directed to controller subsystem 5 for operating the stereolithographic system laser…which permit the solid individual layers…that represent cross-sections of the build object, Col. 4 lines 58-60 The STL build object is defined by a series of triangles that represent the Surface of the model, Col. 4, lines 40-45 Support generator 68 generates the support structure. The STL file information, which includes Support triangle identifying data, is Stored in the STL triangle data attributes file 69. This data is then fed to the Slice Generator 70 to create the SLI data file 71 that is generated, FIG. 4 is a diagrammatic illustration of triangles where the triangle and components do not lie on a Z-Slice layer boundary which prior art slicing approaches would result in lost features or undesired triangle data;). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5, 10-11, 13-19, 21-23, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manners et al. (US6678571B1, herein Manners).

Regarding claim 1, Manners teaches A computer implemented method of generating tool path data to be followed by an additive manufacturing apparatus when manufacturing a physical object (col. 1 lines 65-67 The Slice Software program defines the geometric pattern which the laser in the stereolithography (SLAE) system scans to solidify… to form the build object) , the method comprising: providing object design data in which at least a part of the physical object is represented by a line or surface (Col. 1 lines 63-65 Slice TM Software is the stereolithographic software program that converts the three-dimensional STL file triangle information or model data into two-dimensional contour SLI data), wherein the line or surface does not form part of a volumetric representation of the physical object  (Fig. 5, Col. 4 lines 24-28 vector data and parameters from the computer 4 are directed to controller subsystem 5 for operating the stereolithographic system laser…which permit the solid individual layers…that represent cross-sections of the build object, Col. 4 lines 58-60 The STL build object is defined by a series of triangles that represent the Surface of the model, Col. 4, lines 40-45 Support generator 68 generates the support structure. The STL file information, which includes Support triangle identifying data, is Stored in the STL triangle data attributes file 69. This data is then fed to the Slice Generator 70 to create the SLI data file 71 that is generated, FIG. 4 is a diagrammatic illustration of triangles where the triangle and components do not lie on a Z-Slice layer boundary which prior art slicing approaches would result in lost features or undesired triangle data;). (i.e. a surface model is used not a volumetric representation); slicing a section of the line or surface using an intermediate slicing layer that is provided between first and second physical build layers of the additive manufacturing apparatus (Col. 3 lines 4-5  intermediate slice layers are inserted between slice layers), wherein slicing the section of the line or surface generates an intermediate layer point or line at an intersection of the section of the line or surface and the intermediate slicing layer, wherein the intermediate layer point or line is located between the first and second physical build layers (Col. 3 lines 4-5  intermediate slice layers are inserted between slice layers, Col. 3 lines 14-15 intermediate Slice layering is performed … on layers that have intermediate triangle vertices.); projecting the intermediate layer point or line to a projected build layer point or line that lies within a physical build layer of the additive manufacturing apparatus; and using the projected build layer point or line to provide tool path data for that physical build layer (Col. 3 lines 9-12, intermediate slice layers and the original Slice layers are united in a Boolean union function to produce one Smooth contour representing the slice layers).

Regarding claim 2, Manners teaches A method as claimed in claim 1, wherein slicing the section of the line or surface comprises slicing the section of the line or surface using plural intermediate slicing layers that are provided between the first and second physical build layers (Col. 3 lines 4-5  intermediate slice layers are inserted between slice layers), wherein slicing the section of the line or surface comprises generating respective intermediate layer points or lines at intersections of the section of the line or surface and respective intermediate slicing layers, and wherein the intermediate layer points or lines are located between the first and second physical build layers (Col. 3 lines 4-5  intermediate slice layers are inserted between slice layers, Col. 3 lines 14-15 intermediate Slice layering is performed … on layers that have intermediate triangle vertices.), the method further comprising projecting each intermediate layer point or line to a respective projected build layer point or line that lies within a physical build layer of the additive manufacturing apparatus, and using the projected build layer point or line to provide tool path data for that physical build layer (Col. 3 lines 9-12, intermediate slice layers and the original Slice layers are united in a Boolean union function to produce one Smooth contour representing the slice layers).

Regarding claim 3,  Manners teaches A method as claimed in claim 1, wherein a number of intermediate slicing layers used when slicing the section of the line or surface is selected based on (Col. 3 lines 4-5  intermediate slice layers are inserted between slice layers, Col. 3 lines 14-15 intermediate Slice layering is performed … on layers that have intermediate triangle vertices) at least one of:
A build angle for that section of the line or surface (Col. 3 lines 54-56 Surface triangle represented by three vertex points and the normal formed by those vertex points that define the Surface angle of the triangle);
A build layer spacing between the first and second physical build layers of the additive manufacturing apparatus; and 
A desired tool path spacing for the additive manufacturing apparatus

Regarding claim 4, Manners teaches A method as claimed in claim 3, wherein the build angle for the section of the line or surface is an angle between a normal to that section of the line or surface and a normal to a physical build layer of the additive manufacturing apparatus (Fig. 5, Col. 3 lines 54-56 Surface triangle represented by three vertex points and the normal formed by those vertex points that define the Surface angle of the triangle, Col. 2 lines 14-18 The normal formed by these vertex points defines the Surface angle of the triangle. The three vertices and the normal define a triangle.).


Regarding claim 5, Manners teaches A method as claimed in claim 3, wherein at least one of:
 a greater number of intermediate slicing layers is used for a section of the line or surface that is closer to being parallel to a physical build layer of the additive manufacturing apparatus, and a smaller number of intermediate slicing layers is used for a section of the line or surface that is closer to being perpendicular to a physical build layer of the additive manufacturing apparatus.
A greater number of intermediate slicing layers is used for a greater build layer spacing, and smaller number of intermediate slicing layers is used for a smaller build layer spacing ; and (Col. 5 lines 2-8 Slice resolution defines how many integer Slice units are in one CAD unit. A typical Slice resolution for inch CAD models is 2,000. In other words, as previously mentioned, there are 2,000 slice units per one inch of CAD unit. Using a 2,000 Slice resolution and a Slice layer thickness of 0.004 mils, the number of slice layers between slice layer n and Slice layer n+1 would equal 8, Fig. 6 Calculate all the slice layers between n and n+1 using the Slice Thickness and Slice Resolution, Col. 4 lines 45-47 Slice Generator 70 to create the SLI data file 71 that is generated from the Series of closely-spaced horizontal planes being mathematically passed through the tessellated object file). (i.e. since the number of intermediate slicing layers is calculated based on how closely-spaced the horizontal planes are, if the space is larger more layers would be needed, and if the space is smaller the calculation of the number of intermediate slicing layers would be less).
A greater number of intermediate slicing layers is used for a smaller desired tool path spacing, and a smaller number of intermediate slicing layers is used for a larger desired tool path spacing.


Regarding claim 10, Manners teaches A method as claimed in claim 1, wherein slicing the section of the line or surface  further comprises slicing the section of the line or surface using one or more physical build layers of the additive manufacturing apparatus (Col. 3 lines 4-5  intermediate slice layers are inserted between slice layers), wherein slicing the section of the line or surface using one or more physical build layers of the additive manufacturing apparatus comprises directly generating one or more direct build layer points or lines that lie within the one or more physical build layers of the additive manufacturing apparatus (Col. 3 lines 4-5  intermediate slice layers are inserted between slice layers, Col. 3 lines 14-15 intermediate Slice layering is performed … on layers that have intermediate triangle vertices.)

Regarding claim 11, Manners teaches A method as claimed in claim 1, wherein a number of intermediate slicing layers used when slicing one or more other sections of the line or surface is zero (Col. 6 lines 17-18 micro-slices are not performed where there are no vertices).

Regarding claim 13, Manners teaches A method as claimed in claim 1,  wherein n intermediate slicing layers are used when slicing the section of the line or surface when a build angle θ for the section of the line or surface is in a range arctan (SBL/kθnSTP)° ≥ θ ≥ arctan (SBL/kθn+1STP)°, where kθn and kθn+1 are selected values for a or each given n, SBL is a build layer spacing between the first and second physical build layers of the additive manufacturing apparatus, and STP is a desired tool path spacing.” (Col. 6 lines 17-18 micro-slices are not performed where there are no vertices, Col. 3 lines 54-56 Surface triangle represented by three vertex points and the normal formed by those vertex points that define the Surface angle of the triangle). (i.e. The use of N intermediate slicing layers occurs upon a condition of the angle being in a certain range, if the angle is not within the certain range, then the use of N intermediate slicing layers does not need to occur).
Regarding claim 14, Manners teaches A method as claimed in claim 1, wherein a spacing of the intermediate slicing layers used when slicing the section of the line or surface is substantially uniform (Col. 4 lines 45-47 This data is then fed to the Slice Generator 70 to create the SLI data file 71 that is generated from the series of closely-spaced horizontal planes being mathematically passed through the tessellated object file, Col. 3 lines 4-5  intermediate slice layers are inserted between slice layers, Col. 5 lines 2-8 Slice resolution defines how many integer Slice units are in one CAD unit. A typical Slice resolution for inch CAD models is 2,000. In other words, as previously mentioned, there are 2,000 slice units per one inch of CAD unit. Using a 2,000 Slice resolution and a Slice layer thickness of 0.004 mils, the number of slice layers between slice layer n and Slice layer n+1 would equal 8, Fig. 6 Calculate all the slice layers between n and n+1 using the Slice Thickness and Slice Resolution). 

Regarding claim 15, Manners teaches A method as claimed in claim 1, wherein the line or surface comprises plural line or surface sections (Col. 3 lines 4-5  intermediate slice layers are inserted between slice layers, Col. 3 lines 14-15 intermediate Slice layering is performed … on layers that have intermediate triangle vertices.), the method further comprising including each line or surface section in one of plural groups of one or more line or surface sections based on a build angle for that line or surface section, and using a same number of intermediate slicing layers when slicing plural line or surface sections of a particular group (Col. 5 lines 2-8 Slice resolution defines how many integer Slice units are in one CAD unit. A typical Slice resolution for inch CAD models is 2,000. In other words, as previously mentioned, there are 2,000 slice units per one inch of CAD unit. Using a 2,000 Slice resolution and a Slice layer thickness of 0.004 mils, the number of slice layers between slice layer n and Slice layer n+1 would equal 8, Fig. 6 Calculate all the slice layers between n and n+1 using the Slice Thickness and Slice Resolution). (i.e. groups are typical or not typical, and the number of intermediate slicing layers for a typical group would be 8).

Regarding claim 16, Manners teaches A method as claimed in claim 1, wherein the intermediate layer point or line is projected to its closest physical build layer of the additive manufacturing apparatus (Col. 3 lines 9-12, intermediate slice layers and the original Slice layers are united in a Boolean union function to produce one Smooth contour representing the slice layers, Col. 3 lines 16-20 It is an advantage of the present invention that the contours generated by the micro-slicing technique employing intermediate slicing are Smooth and a more accurate representation of the actual STL model than achieved by prior Slicing techniques).

Regarding claim 17, Manners teaches A method as claimed in claim 1, wherein one or more build layer points or lines in an upper build layer are also projected downwards to a lower build layer (Col. 4 lines 40-43, the Software creates the build object data STL file 65 and the Support generator 68 generates the support structure. The STL file information, which includes Support triangle identifying data)

Regarding claim 18, Manners teaches A method as claimed in claim 1, wherein at least part of the physical object is represented at least one of:
abstractly by the line of surface and (Col. 3 lines 9-12, intermediate slice layers and the original Slice layers are united in a Boolean union function to produce one Smooth contour representing the slice layers, Col. 5 lines 30-33 Once the STL data has been represented in integer format, the slicing function is performed, producing a two and one half dimensional cross-sectional representation of the object).
parametrically by the line or surface

Regarding claim 19, Manners teaches A method as claimed in claim 1, wherein the line or surface does not form part of at least one of: 
 
a filled representation of the physical object; and
a solid representation of the physical object (Col 4 lines 20-23 The interface computer 4 generates layer data by… cross-hatching, Col. 4 lines 38-41 As can be seen in FIG. 2, the Software creates the build object data STL file 65 and the Support generator 68 generates the support structure)

Regarding claim 21, Manners teaches A method as claimed in claim 1, wherein a wall structural feature of the physical object is represented by the surface (wall as a surface, Col. 4 lines 59-60 represent the Surface of the model)

Regarding claim 22, Manners teaches A data processing system for generating tool path data for use in additive manufacturing, the system comprising processing circuitry configured to perform a method of generating tool path data to be followed by an additive manufacturing apparatus when manufacturing a physical object (col. 1 lines 65-67 The Slice Software program defines the geometric pattern which the laser in the stereolithography (SLAE) system scans to solidify…to form the build object, Col. 1  lines 25-26 a technique for the automated fabrication of three-dimensional objects ), the processing circuity being configured to: provide object design data in which at least a part of the physical object is represented by a line or surface (Col. 1 lines 63-65 Slice TM Software is the stereolithographic software program that converts the three-dimensional STL file triangle information or model data into two-dimensional contour SLI data);
 wherein the line or surface does not form part of a volumetric representation of the physical object (Fig. 5, Col. 4 lines 24-28 vector data and parameters from the computer 4 are directed to controller subsystem 5 for operating the stereolithographic system laser…which permit the solid individual layers…that represent cross-sections of the build object, Col. 4 lines 58-60 The STL build object is defined by a series of triangles that represent the Surface of the model, Col. 4, lines 40-45 Support generator 68 generates the support structure. The STL file information, which includes Support triangle identifying data, is Stored in the STL triangle data attributes file 69. This data is then fed to the Slice Generator 70 to create the SLI data file 71 that is generated, FIG. 4 is a diagrammatic illustration of triangles where the triangle and components do not lie on a Z-Slice layer boundary which prior art slicing approaches would result in lost features or undesired triangle data;). (i.e. a surface model is used not a volumetric representation); slice a section of the line or surface using an intermediate slicing layer that is provided between first and second physical build layers of the additive manufacturing apparatus (Col. 3 lines 4-5  intermediate slice layers are inserted between slice layers), wherein slicing the section of the line or surface generates an intermediate layer point or line at an intersection of the section of the line or surface and the intermediate slicing layer, wherein the intermediate layer point or line is located between the first and second physical build layers (Col. 3 lines 4-5  intermediate slice layers are inserted between slice layers, Col. 3 lines 14-15 intermediate Slice layering is performed … on layers that have intermediate triangle vertices.); project the intermediated layer point or line to a projected build layer point or line that lies within a physical build layer of the additive manufacturing apparatus; and use the projected build layer point or line to provide tool path data for the physical build layer (Col. 3 lines 9-12, intermediate slice layers and the original Slice layers are united in a Boolean union function to produce one Smooth contour representing the slice layers).

Regarding claim 23, Manners teaches A non transitory computer readable medium comprising computer software code which when used to operate a data processing system (Col. 1 lines 66-67 The Slice Software program defines the geometric pattern which the laser in the stereolithography (SLAE) system scans to solidify … to form the build object ) comprising one or more data processors causes, in conjunction with said one or more data processors (Col. 4 lines 22-25 The vector data and parameters from the computer 4 are directed to a controller Subsystem 5 for operating the Stereolithographic System laser, mirrors, elevator and the like), said system to carry out a method of generating tool path data to be followed by an additive manufacturing apparatus when manufacturing a physical object (Col. 4 lines 30-33The part is generated by the application of an appropriate form of energy Stimulation as a graphic pattern according to these vector data and parameters, Col. 1 lines 66-67 The Slice Software program defines the geometric pattern which the laser in the stereolithography (SLAE) system scans to solidify … to form the build object ) , the method comprising: 
providing object design data in which at least a part of the physical object is represented by a line or surface (Col. 1 lines 63-65 Slice TM Software is the stereolithographic software program that converts the three-dimensional STL file triangle information or model data into two-dimensional contour SLI data); 
wherein the line or surface does not from part of a volumetric representation of the physical object (Fig. 5, Col. 4 lines 24-28 vector data and parameters from the computer 4 are directed to controller subsystem 5 for operating the stereolithographic system laser…which permit the solid individual layers…that represent cross-sections of the build object, Col. 4 lines 58-60 The STL build object is defined by a series of triangles that represent the Surface of the model, Col. 4, lines 40-45 Support generator 68 generates the support structure. The STL file information, which includes Support triangle identifying data, is Stored in the STL triangle data attributes file 69. This data is then fed to the Slice Generator 70 to create the SLI data file 71 that is generated). (i.e. a surface model is used not a volumetric representation, FIG. 4 is a diagrammatic illustration of triangles where the triangle and components do not lie on a Z-Slice layer boundary which prior art slicing approaches would result in lost features or undesired triangle data;); slicing a section of the line or surface using an intermediate slicing layer that is provided between first and second physical build layers of the additive manufacturing apparatus (Col. 3 lines 4-5  intermediate slice layers are inserted between slice layers), wherein slicing the section of the line or surface generates an intermediate layer point or line at an intersection of the section of the line or surface and the intermediate slicing layer, wherein the intermediate layer point or line is located between the first and second physical build layers (Col. 3 lines 4-5  intermediate slice layers are inserted between slice layers, Col. 3 lines 14-15 intermediate Slice layering is performed … on layers that have intermediate triangle vertices.); 
projecting the intermediated layer point or line to a projected build layer point or line that lies within a physical build layer of the additive manufacturing apparatus; and use the projected build layer point or line to provide tool path data for the physical build layer (Col. 3 lines 9-12, intermediate slice layers and the original Slice layers are united in a Boolean union function to produce one Smooth contour representing the slice layers).

	Regarding claim 26, Manners teaches A method as claimed in claim 1, further comprising manufacturing the physical object, wherein the manufacturing the physical object comprises using the additive manufacturing apparatus to implement tool path data (Col. 1 lines 66-67 The Slice Software program defines the geometric pattern which the laser in the stereolithography (SLAE) system scans to solidify … to form the build object, Col. 1  lines 25-26 a technique for the automated fabrication of three-dimensional objects ).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Manners et al. (US6678571B1, herein Manners), in view of Susnjara et al. (US20180236725A1)

Regarding claim 12,  Manners teaches A method as claimed in claim 1, wherein n intermediate slicing layers are used when slicing a section of the line or surface when the build angle θ for the section of the line or surface (Col. 3 lines 4-5  intermediate slice layers are inserted between slice layers, Col. 2 lines 14-18 Each triangle is represented by three vertex points, as seen in FIG. 3. The normal formed by these vertex points defines the Surface angle of the triangle. The three vertices and the normal define a triangle, Col. 3 lines 51-55 present invention; FIG. 3 is a diagrammatic illustration of a Surface triangle represented by three vertex points and the normal formed by those vertex points that define the Surface angle of the triangle) is in a range θn ≥  θ…, (Col. 6 lines 17-18 micro-slices are not performed where there are no vertices, Fig. 5, Col. 3 lines 54-56 Surface triangle represented by three vertex points and the normal formed by those vertex points that define the Surface angle of the triangle, Col. 2 lines 14-18 The normal formed by these vertex points defines the Surface angle of the triangle.). (i.e. θn is interpreted to be 0 degrees, as the surface angle of the triangle must be greater).
Manners does not teach is in a range …  θ ≥  θn+1, where … θn  and θn +1 are selected angles for a or each given n.
Susnjara teaches is in a range θn ≥  θ ≥  θn+1, where θn and θn +1 are selected angles for a or each given n. ([0012] determining if the change in direction exceeds a predetermined angle, and adding a tangent arc to the tool path before the change in direction if the change in direction exceeds the predetermined angle, [0036] tool path that exceeds a predetermined threshold angle. In some instances, a tangent arc 64 may be automatically added to the tool path )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manners teaching of intermediate slices, surface angles, and a lower bound limit for the angle, as intermediate slicing will not occur if there is no vertex which defines the surface angles with Susnjara’s teaching of change in direction exceeds a predetermined angle. The combined teaching provides an expected result of intermediate slices, and a lower and upper bound for a build angle, where the angles are predetermiend. Therefore, one of ordinary skill in the art would be motivated to more accurately build the object.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Manners et al. (US6678571B1, herein Manners), in view of Geoth et al. (US20210039322A1)

Regarding claim 20, Manners teaches A method as claimed in claim 1, 
Manners does not teach wherein an elongate structural feature of the physical object is represented by the line
Geoth teaches wherein an elongate structural feature of the physical object is represented by the line ([0125] In order to obtain very thin walls, i.e. line-shaped elements,… moving the energy or laser beam on a straight line along a wall, the wall across-section can be solidified by moving it once along the wall cross-section) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manners teaching of intermediate slices, object represented by triangles surfaces with Geoth’s teaching of an object represented by lines. The combined teaching provides an expected result of intermediate slices, and objects represented by surfaces or lines. Therefore, one of ordinary skill in the art would be motivated because by being able to represent an object with lines, it would decrease the processing and build time. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:30pm - 8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVONNE TRANG FOLLANSBEE/Examiner, Art Unit 2117  
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117